Citation Nr: 1021319	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO. 08-26 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service between June 1967 and June 
1969. He died in December 2006 and the Appellant is his 
surviving spouse. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board notes that at the January 2010 Travel Board 
Hearing, the matter was raised as to whether there was a 
pending accrued benefits claim for which a notice of 
disagreement (NOD) was filed, but a Statement of the Case 
(SOC) was due. A careful and full review of the claims folder 
shows that the Appellant submitted a claim for accrued 
benefits, and that claim was denied by way of the July 2008 
rating decision. There is nothing in the claims folder to 
suggest that the Appellant disagreed with the denial of those 
claims. As such, the Board will not address this matter 
further.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Appellant 
if further action is required.


REMAND

The Appellant is seeking to establish service connection for 
the cause of the Veteran's death. The Veteran died in 
December 2006 and the Appellant is his surviving spouse.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or that was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a) 
(2009); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2009). 

At the time of the Veteran's death, he was service connected 
for posttraumatic stress disorder (PTSD), tinnitus, 
dermatitis, and bilateral hearing loss. See March 2006 rating 
decision.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be very specifically 
tailored to the claim. 
Hupp v. Nicholson, 21 Vet. App. 342 (2007). The notice should 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected. Id. The March 
2007 notice letter in this case does not meet the 
requirements of Hupp. A remand is required in order to afford 
the Veteran appropriate notice tailored to fit her claim.

Also, under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist 
the Appellant in obtaining relevant private treatment records 
in support of her claim. At her January 2010 Travel Board 
Hearing, the Appellant suggested that the Veteran first 
experienced respiratory problems immediately after his 
discharge from service, and first sought treatment in the 
1970's. See hearing transcript at page 6. She also reported 
treatment with a family physician for twenty-two years, with 
a Dr. Quinn and Dr. Frasier, with a Dr. Scott, and with a Dr. 
Srivastava. Id. at page 21. It is unclear what the names of 
the family physician is, or the name of the doctor with whom 
the Veteran treated in the 1970's. Also, a review of the 
claims folder reveals that there are some copies of other 
private treatment records in the claims folder, but it is 
unclear whether they are complete. The Appellant should be 
asked to submit the names and addresses, as well as signed 
authorizations to obtain records, for each relevant private 
physician, and then the RO must make reasonable attempts to 
obtain these records. 38 C.F.R. § 3.159(c)(1) (2009). A 
remand is required for this additional development.

A review of the claims folder also reveals that a VA opinion 
was obtained in May 2007. The one-paragraph opinion discussed 
only the question of whether the Veteran's "heart disability 
was at least as likely as not related to his service-
connected PTSD." The examiner spoke only to that question. 
The records surrounding the Veteran's death, however, show 
that while his death certificate shows atherosclerotic heart 
disease and hypertension as the causes of his death, the 
December 2006 autopsy report notes the following: "History 
of patient being short of breath most likely represents the 
patient having a bronchospasm secondary to underlying asthma 
and chronic obstructive pulmonary disease. This most likely 
led to hypoxia with cardiopulmonary arrest." Because service 
treatment records show that the Veteran sought treatment for 
acute bronchitis and a chest cold in October 1968 and June 
1969, respectively, and the Appellant claims that the Veteran 
experienced respiratory illness from the time the Veteran 
returned from service through to his death, the Board finds 
that the May 2007 VA medical opinion is wholly inadequate 
with regard to this claim. An opinion must be obtained as to 
the actual crux of this matter, which is whether the 
Veteran's death was caused by a disability that was incurred 
in service, aggravated by service, or was proximately due to, 
or the result of a service-connected condition which was 
either a principal or contributory cause of the Veteran's 
death. This matter must be remanded so that a competent 
medical professional can reconcile the varying diagnoses in 
the death certificate and autopsy report, as well as render 
an opinion as to the etiology of the cause of death.

Accordingly, the case is REMANDED for the following action:

1. Send the Appellant and her 
representative a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and with Hupp v. Nicholson, 21 
Vet. App. 342 (2007). The notice should 
include (1) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service- 
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected. The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the Appellant 
and which portion, if any, VA will attempt 
to obtain on her behalf.

2. Ensure that VA's duty to assist under 
38 C.F.R. 
§ 3.159(c)(1) is met by obtaining fully 
executed authorizations to obtain records 
from any relevant private treatment 
facility, including but not limited to the 
physician treating the Veteran in the 
1970s, the family physician of 22 years, 
Drs. Quinn and Frasier, Dr. Scott, and Dr. 
Srivastava. Obtain all relevant records 
and associate them with the claims folder. 
If the records are unable to be obtained, 
all requests and negative responses should 
be associated with the claims folder.

3. Obtain an opinion that addresses the 
following questions:
*	What was the Veteran's cause of 
death? Please reconcile the diagnosis 
noted in the death certificate with 
the diagnosis noted in the autopsy 
report and render an opinion 
clarifying the Veteran's cause of 
death.
*	Opine as to whether it is at least as 
likely as not (a 50 percent 
likelihood, or greater) or it is less 
than likely (a likelihood below 50 
percent) that the Veteran's cause of 
death initially manifested in service 
and continued through to his time of 
death, or was due to a disability 
incurred during his active service, 
or was due to a service-connected 
disability, and comment on whether 
the cause of death was a principal or 
contributory cause.  The Veteran was 
service-connected for PTSD, tinnitus, 
dermatitis, and bilateral hearing 
loss at the time of his death. The 
term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

4. Readjudicate the Appellant's claim. If 
the benefits sought on appeal remain 
denied, the Appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


